                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                 ***
                 7    WYNN LAS VEGAS, LLC,                                Case No. 2:20-CV-832 JCM (BNW)
                 8                                        Plaintiff(s),                    ORDER
                 9           v.
               10     NATIONAL UNION FIRE INSURANCE
                      COMPANY OF PITTSBURGH, PA, et al.,
               11
                                                        Defendant(s).
               12
               13
                             Presently before the court is the matter of Wynn Las Vegas, LLC v. National Union
               14
                      Fire Insurance Company of Pittsburg, PA et al., case number 2:20-cv-00832-JCM-BNW.
               15
                      The parties ask that this case be stayed for 30 days as they have “reached agreement as to
               16
                      some material terms of a settlement and are in discussion to finalize the rest” and want to
               17
                      avoid “incurring additional litigation expenses related to complying with any [c]ourt-manded
               18
                      deadlines currently scheduled.” (ECF No. 46).
               19
                             “[T]he power to stay proceedings is incidental to the power inherent in every court to
               20
                      control the disposition of the causes on its docket with economy of time and effort for itself,
               21
                      for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936); see also
               22
                      Stern v. United States, 563 F. Supp. 484, 489 (D. Nev. 1983).
               23
                      ...
               24
                      ...
               25
                      ...
               26
                      ...
               27
                      ...
               28

James C. Mahan
U.S. District Judge
                1            Accordingly,
                2            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that this case is
                3     STAYED. The parties shall file a joint status report on the status of their settlement
                4     negotiations within 30 days of this order.
                5            DATED May 13, 2021.
                6                                                  __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
                7
                8
                9
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -2-
